
	

113 HR 1249 IH: Common Sense Nutrition Disclosure Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1249
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mrs. McMorris Rodgers
			 (for herself, Ms. Loretta Sanchez of
			 California, Mr. Carter,
			 Mr. Barrow of Georgia,
			 Mrs. Ellmers,
			 Mr. Cuellar,
			 Mr. Diaz-Balart,
			 Mr. Rokita,
			 Mr. Ribble,
			 Mr. Hinojosa,
			 Mr. Rogers of Michigan,
			 Mr. Womack,
			 Mr. Griffith of Virginia,
			 Mr. Huizenga of Michigan, and
			 Mr. Walberg) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend section 403 of the Federal Food, Drug, and
		  Cosmetic Act to improve and clarify certain disclosure requirements for
		  restaurants, similar retail food establishments, and vending
		  machines.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense Nutrition Disclosure Act
			 of 2013.
		2.Amending certain
			 disclosure requirements for restaurants, similar retail food establishments,
			 and vending machinesSection
			 403(q)(5)(H) of the Federal Food, Drug and Cosmetic Act (21 U.S.C.
			 343(q)(5)(H)) is amended—
			(1)in subclause (ii)—
				(A)in item (I)(aa) by
			 striking the number of calories contained in the standard menu item, as
			 usually prepared and offered for sale and inserting the number
			 of calories contained in the whole product, or the number of servings and
			 number of calories per serving, or the number of calories per the common unit
			 division of the product, such as for a multi-serving item that is typically
			 divided before presentation to the consumer;
				(B)in item (II)(aa), by striking the
			 number of calories contained in the standard menu item, as usually prepared and
			 offered for sale and inserting the number of calories contained
			 in the whole product, or the number of servings and number of calories per
			 serving, or the number of calories per the common unit division of the product,
			 such as for a multi-serving item that is typically divided before presentation
			 to the consumer; and
				(C)by adding at the
			 end the following flush text:
					
						In the case
				of restaurants or similar retail food establishments where the majority of
				orders are placed by customers who are off-premises at the time such order is
				placed, the information required to be disclosed under this subclause may be
				provided by a remote-access menu, such as one available on the internet,
				instead of an on-premises
				menu.;
				(2)in subclause
			 (iv)—
				(A)by striking
			 For the purposes of this clause,, inserting the following (and
			 indenting the text that follows appropriately):
					
						(I)In
				generalFor the purposes of
				this
				clause,
						;
				(B)by striking
			 and other reasonable means and inserting or other
			 reasonable means; and
				(C)by adding at the
			 end the following:
					
						(II)Reasonable
				basis definedFor purposes of this subclause, with respect to a
				nutrient disclosure, the term reasonable basis means that the
				nutrient disclosure is within acceptable allowances for variation in nutrient
				content. Such acceptable allowances shall include allowances for variation in
				serving size, inadvertent human error in formulation of menu items, and
				variations in
				ingredients.
						;
				(3)in subclause
			 (v)—
				(A)by inserting
			 contained in the whole product, or the number of servings and
			 information per serving, or the common unit division of the product, such as
			 for a multi-serving item that is typically divided before presentation to the
			 consumer, before that come in different flavors, varieties, or
			 combinations,;
				(B)by striking
			 , through means determined by the Secretary, including ranges, averages,
			 or other methods; and
				(C)by adding at the
			 end, after the period, the following: A restaurant or similar retail
			 food establishment may determine and disclosure such content by using any of
			 the following methods: ranges, averages, individual labeling of flavors or
			 components; or labeling of one preset standard build. In addition to such
			 methods, the Secretary may allow the use of other methods, to be determined by
			 the Secretary, for which there is a reasonable basis (as such term is used in
			 subclause (iv)).; and
				(4)in subclause
			 (xi)—
				(A)in the heading, by
			 striking Definition and inserting
			 Definitions;
				(B)by striking clause, the term
			 menu and inserting the following (and indenting the text
			 that follows
			 appropriately):
					
						clause:(I)Menu; Menu
				boardThe term
				menu
						;
				and
				(C)by adding at the
			 end the following:
					
						(II)Preset standard
				buildThe term preset
				standard build means the finished version of a menu item most commonly
				ordered by consumers.
						(III)Restaurant or
				similar retail food establishmentThe term restaurant or similar retail
				food establishment means a retail food establishment that derives more
				than 50 percent of its total revenue from the sale of food of the type
				described in subclause (i) or (ii) of clause
				(A).
						.
				
